Appellee was employed, under a written contract, by the Harrisburg School District as a teacher of industrial arts, and was so engaged during the school year 1936-1937. In October, 1936, the district superintendent recommended to the Board the elimination of one of the four industrial arts positions of the district, for purposes of economy. The Board, sitting as a committee of the whole, approved this recommendation. Appellee was notified verbally in December, 1936, and by letter from the superintendent on January 28, 1937, that as a result of this action his contract would not be renewed at the end of the school year, June 16, 1937. No formal action was taken by the Board until April 28, 1937, when appellee was officially notified that his position would be "closed" on June 16, 1937. After the adoption of the Teachers' Tenure Act of April 6, 1937, P. L. 213, appellee demanded a contract for the school year 1937-1938 under its provisions, and upon the refusal of the Board to tender it, instituted mandamus proceedings. *Page 439 
The court below granted the writ, and this appeal was taken by the Board.
Appellee was still employed by the Board and was performing his duties under his existing contract at the time the Tenure Act took effect. The decision of this Court in theTeachers' Tenure Act Cases, 329 Pa. 213, disposes of this appeal.
Decree affirmed at appellants' cost.